Citation Nr: 0614527	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.


FINDING OF FACT

The veteran suffered in-service stressors while on burial 
detail at Arlington National Cemetery that are related to his 
currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and 4) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Applicable regulatory criteria  provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 38 
C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of those 
two events.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claimed (see July 2001 VA Form 21-4138) that he 
suffered in-service stressors from his assignment to burial 
duty that now result in PTSD.  As seen from his DD Form 214, 
he served in the 3rd Infantry (also known as "The Old 
Guard") which is the Army's official ceremonial unit leading 
military funeral escorts in Arlington National Cemetery 
according to the veteran's own statements and confirmed by 
the Arlington National Cemetery's official website.  

The veteran has submitted medical statements from two 
separate VA physicians (see statements dated November 2001, 
December 2002, September 2003, and March 2006) each 
diagnosing him as having PTSD arising from his burial detail 
in active service and in accordance with the DSM-IV.  One of 
these VA physicians has been the veteran's treating 
psychiatrist since 1988, and the relevant medical records 
note continued treatment for both depression and PTSD.  

However, not all of the evidence favors a diagnosis of PTSD.  
The veteran also underwent a VA examination in January 2005 
in which he was diagnosed as having depression, with no 
mention made regarding PTSD.

Nevertheless, in light of the two favorable opinions from the 
VA physicians, the evidence is at least in equipoise as to 
whether the veteran's PTSD is a result of in-service 
stressors.  Applying the benefit-of-the-doubt rule, service 
connection is warranted.  38 U.S.C.A. § 5107(b); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

As the Board has granted the veteran's claim for service 
connection, a detailed discussion of VA's duties to notify 
and assist is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 


ORDER

Service connection for PTSD is granted.  (Prior to assigning 
a disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the Court 
in the recent case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


